Citation Nr: 1708566	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  12-35 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for right shoulder disability.

2.  Entitlement to service connection for bilateral thigh disability.

3.  Entitlement to service connection for cervical spine disability.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1982 to July 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In November 2010, the Veteran filed a notice of disagreement (NOD) with respect to the following disabilities for which service connection had been denied by the RO: right shoulder condition, left and right thigh condition, cervical spine condition, pinguecula, allergic rhinitis, hemorrhoids, erectile dysfunction, tinnitus, hearing loss, and migraine headaches.  A rating decision of October 2012 granted service connection for pinguecula of both eyes, allergic rhinitis, hemorrhoids, erectile dysfunction, tinnitus, and hearing loss of the left ear.  Furthermore, service connection for migraine headaches was granted by a rating decision of February 2016.  Consequently, the service connection claims granted in October 2012 and February 2016 have been resolved.  The initiation of appellate review concerning any "downstream" issue of a granted service connection claim (such as the compensation level assigned for the disability and the effective date) requires that the claimant timely file a second NOD.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The Veteran has not appealed the denial of service connection for hearing loss of the right ear.

This appeal was processed as a paperless claim using Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of service connection for a cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  Right shoulder rotator cuff syndrome and glenohumeral and acromioclavicular osteoarthritis of the right shoulder joint did not manifest during service or within one year of service separation and are not attributable to service; arthritis is not attributable to service.

2.  A bilateral thigh disability is not shown at any time during the appeal period.


CONCLUSIONS OF LAW

1.  Right shoulder rotator cuff syndrome and glenohumeral and acromioclavicular osteoarthritis of the right shoulder joint were not incurred in or aggravated during service, and arthritis may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

2. A bilateral thigh disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claim.  The Board finds that VA has satisfied the notification and duty-to-assist provisions of the law and that no further action pursuant to the VCAA need be undertaken.

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA's duty to notify was satisfied by a letter sent to the Veteran in July 2009.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim and that VA will provide a medical examination or obtain an opinion when necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2016).

The evidence of record includes the Veteran's service treatment records, post-service treatment records, and statements of the Veteran.  The Veteran underwent VA examinations for his shoulder and thighs in April 2016.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his medical history, documented his current medical conditions, and offered a nexus opinion supported by a rationale.  The examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that a VA medical examination or opinion must be adequate).

Criteria of service connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease was incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2016).

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  See 38 C.F.R. § 3.303(b) (2016)  The presumption relating to a continuity of symptomatology can be used only in cases involving those conditions recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, VA shall accept as sufficient proof service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, even in the absence of an official record of such incurrence or aggravation in such service.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2016).

The claimant bears the evidentiary burden of establishing all elements of a service connection claim, including the nexus requirement.  See 38 U.S.C.A. § 5107(a) (West 2014); Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  The Board must give the claimant the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014).  For a claim to be denied on the merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Service connection for right shoulder disability

In June 2009, the Veteran submitted a claim of entitlement to service connection, in pertinent part, for a right shoulder disability.  

The Board notes at the outset that, while the Veteran informed a VA examiner in September 2009 (VA examination of left knee) that he "did participate in combat activity," the record as a whole indicates that the Veteran is not a combat veteran as defined by VA.  See Veteran's DD Form 214.  The record does not show, nor does the Veteran contend, that his disability is due to combat.  Therefore 38 U.S.C.A. § 1154 (b) and 38 C.F.R. § 3.304 (d), relating to evidence of in-service incurrence of a disease or injury of a combat veteran, are inapplicable.

There is competent evidence of the presence of current shoulder disorders.  The Veteran has glenohumeral joint osteoarthritis and acromioclavicular joint osteoarthritis of both shoulders as confirmed by imaging studies, and there is limited range of motion of both shoulder joints.  See April 2016 VA examination report.  There is also a medical assessment of "rotator cuff syndrome right."  See August 2012 record of Dr. M. S.

Service treatment records indicate the presence of right shoulder symptoms during service.  In September 1995, the Veteran complained of a painful right shoulder.  He reported weakness when throwing overhand.  He stated that the pain occasionally radiated downward.  The clinician wrote there was no history of trauma, no medication, and that the Veteran had played softball that season.  Upon examination, there was a "palpable intermittent crepitus at tip of shoulder."  Strength was normal (5/5).  The clinician's assessment was "possible R rotator cuff tear [illegible] vs. chronic strain."  See September 1995 service treatment record.   X-rays from September 1995 were negative for the right shoulder.  It was determined that "the osseous structures are normal with no evidence of fracture subluxation or lytic or blastic processes, the joint space is unremarkable, and the soft tissues are negative."  In a physical therapy record of October 1995, the Veteran stated that his shoulder was not as sore but still "popped" on occasion.

Seven years later, in March 2002, the Veteran complained of a "muscle twang" which he stated had "started today."  The record specifies no particular muscle, and no diagnosis was made.  See March 2002 "Coalition Clinic Questionnaire."  A service treatment record of March 2002 diagnosed "injury sports backache NOS," following the Veteran's complaint of a muscle cramp in the left upper back after "working out more than usual."  The upper left back was tender to palpation.  There was no numbness/tingling and no spasm.  In a service dental record of July 2002, the Veteran circled "arthritis" in a list of past or current illnesses.

The Veteran argues that his right shoulder disability "began in military service or was caused by some event or experience in service."  He states that his right shoulder disability was caused by playing outfield on his squadron's intramural softball team for many years.  He cites the 1995 in-service treatment he received for shoulder symptoms and the diagnosis at that time of a possible right rotator cuff tear.  The Veteran states that physical therapy has relieved some pain and has built strength in the shoulder but has not healed the shoulder, which has been "a reoccurring condition from 1995 to present."  He reports that he has "serious pain/popping in my shoulder and very limited range of motion when this condition is at its peak."  See VA Form 9 of December 2012.

The Veteran underwent a VA examination in April 2016.  The examiner offered a negative nexus opinion, stating that the Veteran's right shoulder disability is "less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  By way of rationale, the examiner pointed out that x-rays of April 2016 showed bilateral AC and glenohumeral degenerative changes without mention of more advanced disease on the right over the left.  The examiner also stated that the Veteran's separation examination report of April 2007 noted a rotator cuff injury that could "not truly be known without an MRI" and made no mention of functional limitations.  Furthermore, the examiner cited post-service treatment records from June 2009 indicating that the Veteran's bilateral upper extremities had full range of motion and were non-tender.  The examiner noted that the Veteran's right shoulder had been treated in September of 1995 and that he had been diagnosed with a possible rotator cuff tear or a chronic strain.  The examiner further noted that an MRI (and not the x-rays taken during service) is needed to diagnose a rotator cuff tear.

No medical opinion of record links the Veteran's current disability to his service.  The only evidence suggesting such a relationship is the Veteran's own assertion.  The Veteran, as a layperson, is competent to report the symptoms he has experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Here the claimed disability does not appear to one of obvious cause and effect for which a lay opinion as to causation may be competent.  As a layperson, the Veteran is not competent to determine the cause of his shoulder symptoms, and no Jandreau exceptions apply in this case.

The Board also finds that the Veteran's right shoulder disability cannot be service-connected on a presumptive basis as a chronic disease.  The Veteran has been diagnosed with osteoarthritis of the shoulders, and arthritis is a chronic disease listed under 38 C.F.R. § 3.309(a).  Here osteoarthritis was first diagnosed in April 2016 long after the Veteran's service.  No competent evidence of record indicates a manifestation of arthritis to a compensable degree during service or during the one-year presumptive period after the Veteran's separation from active service.

Nor can service connection be granted based upon purported recurrent symptoms since service.  In his notice of disagreement of November 2010, the Veteran stated that he was having a continuous problem with a right shoulder condition and was taking medication for it.  The Veteran's argument that his right shoulder has been an ongoing problem since 1995 injury during service is not supported by records over the years in which the Veteran reported no shoulder symptoms when receiving medical treatment, or in which no symptoms were found upon examination.  The Board finds that the probative value of the Veteran's current statements regarding recurrent shoulder symptoms since service are outweighed by the remainder of the evidence of record.  In assessing credibility, the Board may appropriately weigh the Veteran's report of right shoulder symptoms against the absence of corroborating medical evidence and the Veteran's own repeated failure to cite shoulder symptoms when asked by medical professionals.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In this respect, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of a claimant.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

It is significant that, after the Veteran's report of right shoulder symptoms during service in 1995, the Veteran reported no current problems upon physical examination in August 1998.  The Veteran answered "no" as to arthritis, rheumatism, bursitis, joint deformity, lameness, and painful or "trick" shoulder, and specifically denied "any illness or injury other than those already noted."  Later, in May 2006, the Veteran was found to have no medical conditions.  See May 2006 service treatment record.  An examination report of April 2007 notes "no arthralgias" with respect to musculoskeletal symptoms.  A service treatment record of May 2007 indicates normal bilateral movement of all extremities of the musculoskeletal system.  Upon examination in September 2007, the Veteran reported no musculoskeletal symptoms, and his musculoskeletal gait and station were found to be normal.  See September 2007 record of Dr. R. K.  Upon examination in January 2010, the Veteran denied joint pain, stiffness, and arthritis.  See January 2010 record of Dr. H. B.

In August 2012, the Veteran told his doctor that he had been experiencing pain in his right shoulder "off and on for the last several weeks" and that he had healed from his partial rotator cuff injury during service "without any form of consequence and has been able to perform his daily activities without significant problems."  The Veteran reported having increasing problems after league softball games with pain located over his right shoulder when playing.  The Veteran denied any trauma or injury related to what was termed "his new onset of symptoms" characterized by a "generalized ache."  Upon physical examination, the musculoskeletal gait and station were normal, the right shoulder had normal range of motion, and there was no instability or neurological symptomatology.  See August 2012 record of Dr. M. S.

No competent medical opinion links the Veteran's disability to service, and the Veteran is found to be not credible in his report of recurrent symptoms dating from service.  Because a preponderance of the evidence is against finding that the Veteran's current right shoulder disability is related to service, the claim must be denied.

Service connection for bilateral thigh disability

The Veteran seeks service connection for a bilateral thigh disability that he asserts was "caused while playing intramural softball for my squadron team in 1994 and 1995."  See VA Form 9 of December 2012.  He states that, in 1994, while playing softball he tore his left quadriceps muscle while chasing a fly ball, that he received treatment for this injury, and that he was diagnosed with a torn quadriceps muscle.  He maintains that he elected medication and muscle strengthening exercises over possible surgery, that exercises relieved some pain and built strength in the quadriceps at that time, and that the injury did not heal.  He also states that, in 1995, he tore his right quadriceps muscle playing softball and did not seek medical treatment for this injury.  Rather, he continued medication and the same muscle strengthening exercises as treatment.  The muscle-strengthening exercise relieved some pain and built strength in the right quadriceps at that time, but injury remained.  The Veteran maintains that both thighs have been a "reoccurring condition" from the in-service onset to the present.  He states that he feels pain in his left and right quadriceps muscles, has weakness and pain in his legs when lifting heavy objects or attempting to push something heavy, and has treated this with rest and medication over the years.  Id.

A service treatment record of January 1986 notes, "Veteran with L quod atrophy S/P knee injury."  The finding upon examination was "quads - G. hamstring - G (-) laxity."    In a service treatment record of July 1994, the Veteran reported playing football two days previously and hurting his "left thigh and right medial knee."  The clinician's handwritten assessment is illegible.  A service treatment record of December 1994 documents: "Pt /c hx of trauma to bilateral thighs several mts ago now [illegible] mid thigh L leg w/ pain."  A "3 cm mass" was noted on the mid-left thigh.  The clinician's assessment was "partial tear [illegible]?"  An x-ray of December 1994 showed no fracture or destructive osseous change of the left femur, and the left thigh/femur was normal.

In a physical examination of August 1998, no current problems were reported by the Veteran.  On March 26, 2002, the Veteran complained of an unspecified "muscle twang" which he stated had "started today."  No diagnosis was made. See March 2002 "Coalition Clinic Questionnaire."  A service treatment record of July 2002 notes "torn quadriceps '95," apparently as reported by the Veteran.

In a service treatment record of May 2006, Veteran was found to have "no medical conditions."  In response to a form question in April 2007, "Have you suffered from any injury or illness while on active duty for which you did not seek medical care?," the Veteran wrote, "Torn quadriceps muscle right leg."  The clinician noted the Veteran's report of "torn quadriceps '95," but no current musculoskeletal symptoms were noted in April 2007.   In a May 2007 service treatment record, the musculoskeletal system was normal, and the Veteran had normal movement of all extremities.  Upon examination in September 2007, the Veteran denied musculoskeletal symptoms.  The Veteran's musculoskeletal gait and station were found to be normal.  See September 2007 record of Dr. R. K.

Upon examination in January 2010, the Veteran denied muscle cramps, muscle weakness, and stiffness.  See January 2010 record of Dr. H. B.  In November 2010, the Veteran complained of muscle spasm in the neck and upper back but did not mention pain or weakness of his thighs.  His musculoskeletal gait and station were normal.  His left and right lower extremities had full range of motion and were otherwise normal.  See November 2010 record of Dr. S. M.

In his November 2010 notice of disagreement, the Veteran stated that he was having a continuous problem with a left and right thigh condition and was taking medication for it.

In relation to sleep apnea testing in March 2012, the Veteran reported neck stiffness, joint pain, and muscles aches, without specifying where the pain and aches occurred.  Upon examination, the Veteran showed normal strength with normal muscle tone and bulk in all four extremities, and no evidence of muscle atrophy or wasting was noted.  See March 2012 record of Dr. M. B.

Upon VA examination in April 2016, the Veteran was found to have limited range of flexion and evidence of pain with weight-bearing with respect to the left hip and right hip, and reduced left hip strength (4/5).  The Veteran was not found to have a current disability relating to the thighs.  Imaging studies of the hip and thigh showed no degenerative or traumatic arthritis, and there were no other significant diagnostic test findings or results.  The examiner noted, upon review of the medical record, that no post-service records showed treatment for a chronic thigh/hamstring condition, and that no MRI or CT scan was of record from which a thigh/hamstring injury was diagnosed.  While acknowledging a medical record indicating an indentation above the left patella, the examiner found no mention of visible abnormality or distinguishing differences between the bilateral thighs in the Veteran's post-service treatment records.  Rather, the post-service records indicated no deformities.  The examiner noted the Veteran's report of pain and weakness, as well as the statement, "It feels weak when I push with my left leg, and I have poor balance."  The examiner, however, found no current thigh disability upon examination of the Veteran and a review of his medical history.  The April 2016 examiner offered a negative nexus opinion, stating that the claimed bilateral thigh disability was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that the Veteran does not have a current disability.

A preponderance of the evidence is against finding that the Veteran has a current disability of the left or right thigh, and the Veteran's claim fails on this basis.  To the extent that the Veteran asserts that he has a bilateral thigh disability, the Board observes that laypersons are competent to report experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

While the Veteran is competent to report his symptoms of pain, weakness, and instability of the thighs since service, the Board does not find him credible on this point in light of the other evidence of record showing no thigh symptoms.  In assessing credibility, the Board can weigh the Veteran's report of ongoing bilateral thigh symptoms against the absence of corroborating medical evidence and the Veteran's repeated failure to cite thigh symptoms in the context of medical evaluation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

For example, upon examination in November 2010, the Veteran complained of muscle spasm in the neck and upper back but otherwise denied other symptoms of muscle weakness. See November 2010 record of Dr. S. M.  His musculoskeletal gait and station were found to be normal at that time, as were his bilateral lower extremities.  In March 2012, the muscle strength and muscle tone of all four extremities were normal upon examination, and the Veteran cited no thigh symptoms.  See March 2012 record of Dr. M. B.  In August 2012, the Veteran reported pain in his right shoulder, and the thighs were not mentioned.  The musculoskeletal gait and station were normal upon examination.  See August 2012 record of Dr. M. S.  There is reference in the medical records to weight-lifting as therapy with respect to a right rotator cuff syndrome but not concerning the thigh.  See, e.g., November 2012 record of Dr. M. S.

Because the preponderance of the evidence is against finding that the Veteran has a current disability, and no competent evidence links the Veteran's current report of symptoms to service, service connection is not warranted.  Service connection cannot be granted if the claimed disability does not exist.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The Veteran is not competent to relate his alleged current thigh symptoms to his sports injuries during service, and there are no applicable Jandreau exceptions.  A competent opinion as to the etiology of a disability of this nature requires medical training.  See 38 C.F.R. § 3.159(a)(1) (2016).  Here the competent evidence shows that the Veteran has not been diagnosed with a thigh disability at any time during the course of the appeal that would account for any pain or other symptoms he has experienced.  The Veteran has been accorded ample opportunity to establish the fact of a current disability by medical and other competent evidence and has not done so.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b) (West 2014).


ORDER

Service connection for right shoulder disability is denied.

Service connection for bilateral thigh disability is denied.


REMAND

The Veteran asserts that his disorder of the cervical spine began during active duty on March 26, 2002.  See Veteran's filing of June 2010.  The Veteran underwent a VA examination in April 2016.  The examiner determined that the Veteran did not have a cervical spine (neck) disability and offered a negative nexus opinion.  Upon examination, the Veteran was found to have reduced range of flexion, extension, and rotation.  There was also evidence of "cervical paraspinal and trapezius TTP [tenderness to palpation] bilaterally."  Imaging studies showed no arthritis (degenerative joint disease).  The examiner reviewed the Veteran's medical history in the claims folder and specifically noted the Veteran statements that he had had chronic neck pain since his deployment in 2002 and that spasms limited his range of motion.  See April 2016 VA examination report.

Once VA undertakes to provide an examination, it must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds the April 2016 examination report to be inadequate in that the examiner found limited range of motion of the cervical spine, but nonetheless found that the Veteran did not have a current cervical spine (neck) disability.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's claims folder case to an appropriately qualified health care professional for a supplemental opinion.  The claims folder must be made available to the reviewer and reviewed.  If an opinion cannot be provided without an in-person examination of the Veteran, such an examination must be provided.  The reviewer must provide an opinion as to the nature and etiology of any neck disability present since the Veteran filed his service-connection claim in 2009.  The reviewer is asked to provide a current diagnosis and to indicate whether it is at least as likely as not (i.e., at least a 50 percent probability) that any neck disability present during the period under review is related to his period of service.

A report should be prepared and associated with the Veteran's VA claims folder.  A rationale for all opinions expressed should be provided.

2. After completing the above action and any other development deemed appropriate, readjudicate the claim.  If the benefits sought on appeal are not granted, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had the requisite opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


